                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LAMAR BRO\VN,                                          )
    Plaintiff                                          )
                                                       )      C.A.No. 14-109ERIE
vs.                                                    )
                                                       )
FOX, et al,                                            )
      Defendants.                                      )


                                    MEMORANDUM OPINION

District Judge Susan Paradise Baxter 1

           Presently before this Court is Plaintiffs Motion for Reconsideration of the Memorandum

Opinion and Order granting partial summary judgment in favor of Defendants. ECF No. 118.



      I.      Relevant Procedural History

           Plaintiff, currently an inmate incarcerated within the Pennsylvania Department of

Corrections, filed this action in the Erie County Court of Common Pleas. Thereafter, Defendants

removed the action to this Court. As Defendants to the action, Plaintiff originally named

Department of Corrections employees Fox, Morendo, Lt. John Doe, Sgt. O'Brien, Dunmire,

Streichart, and John Doe 2. Plaintiff alleged that these Defendants violated his state and federal

rights in various ways.

           By Memorandum Opinion and Order dated May 12, 2017, this Court granted a motion

for partial summary judgment in favor of Defendants on several claims including a state tort


1
  The parties consented to having a United States Magistrate Judge exercise jurisdiction over this
matter in accordance with the provisions of 28 U.S.C. § 636, et seq. ECF No. 3; ECF No. 4.
When this case was initiated and originally assigned by the Clerk of Courts, the undersigned was
a Magistrate Judge. However, on September 14, 2018, the undersigned was elevated to the
position of United States District Judge and the case remained assigned to her.
assault and battery claim against Fox and Marendo relating to an April 9, 2013 incident and state

tort/negligence claims against Streichart for the loss of two photo albums. ECF No. 111.

Summary judgment was granted on the assault and battery claim based upon the bar of sovereign

immunity, while summary judgment was granted in favor of Streichart as to the negligence claim

based upon Plaintiffs failure to exhaust in accordance with the requirements of the Prison

Litigation Reform Act. ECF No. 110, pages 9-10. Judgment was granted in favor of Defendants

Lt. John Doe, Dunmire, Streichart, and John Doe 2 and these Defendants were terminated from

the docket. As noted in that Opinion, Defendants did not move for summary judgment on two

other claims (an excessive force claims against Fox and Morendo arising out of the April 9, 2013

incident and a retaliation claim against O'Brien based on Plaintiffs placement in a hard cell) and

trial would be scheduled on those claims. Id. at fn.2.

             Plaintiff, now represented by counsel, seeks reconsideration of that decision and seeks to

have the state law claims of negligence and assault and battery revived. ECF No. 118.

Defendants filed an untimely brief opposing the motion for reconsideration [ECF No. 121] and

Plaintiff filed a Reply brief [ECF No. 122]. 2



       II.      Standard of Review

             Motions for reconsideration are not explicitly recognized by the Federal Rules of Civil

Procedure. United States v. Compaction Sys. Corp., 88 F.Supp.2d 339, 345 (D.N.J. 1999).

However, a motion for reconsideration may be treated as a motion to alter or amend judgment

under Federal Rule 59(e) or as a motion for relief from judgment under Federal Rule 60(b). Id.

See also Jones v. Pittsburgh Nat'l Corp., 899 F.2d 1350, 1352 (3d Cir. 1990) (recognizing that a



2   Plaintiff has also filed a Response to the Concise Statement of Materials Facts. ECF No. 119.

                                                            2
motion for reconsideration is usually the "functional equivalent" of a motion to alter or amend

judgment under Rule 59(e)).

           "' Because federal courts have a strong interest in finality of judgments,"' "[m] otions for

reconsideration under Rule 59(e) of the Federal Rules of Civil Procedure are granted sparingly."

Jacobs v. Bayha, 2011 WL 1044638, at *2 (W.D. Pa. Mar. 18, 2011) quoting Continental Cas.

Co. v. Diversified Indus., Inc., 884 F.Supp. 937,943 (E.D.Pa.1995). Furthermore, Rule 60(b)(6)

provides "extraordinary relief' that is only available in "exceptional circumstances." Coltec

Indus., Inc. v. Hobgood, 280 F.3d 262, 273 (3d Cir. 2002).

           The moving party bears a heavy burden to demonstrate that any order should be

reconsidered and the Court will only grant such a motion if the moving party shows:

                  ( 1) an intervening change in the controlling law;

                  (2) the availability of new evidence which was not available when the court
                  issued its order; or

                  (3) the need to correct a clear error of law or fact or to prevent a manifest
                  injustice.

Lazardis v. Wehmer, 591 F.3d 666,669 (3d Cir. 2010) quoting Max's Seafood Cafe ex rel. Lou-

Ann, Inc. v. Quinteros, 176 F.3d 669,678 (3d Cir. 1999).



    III.      Plaintifrs Motion for Reconsideration

           Plaintiff moves for reconsideration so as to prevent "manifest injustice." ECF No. 120,

page 4. Plaintiff reasons that this Court should reconsider its prior grant of partial summary

judgment because the decision was based, at least in part, upon Plaintiffs failure to file a brief in

opposition to Defendants' motion. Plaintiff asserts that his failure to file an opposition brief

should be excused due to his erroneous belief that a motion for extension of time was pending



                                                     3
and that he should now be allowed to make his arguments opposing the motion for summary

judgment.

       Defendants filed their motion for partial summary judgment on November 21, 2016 [ECF

No. 103] and this Court directed Plaintiff to file an opposition thereto before December 9, 2016

[ECF No. l 07]. On December 14th, Plaintiff requested an extension of time in which to file his

opposition and that request was granted making Plaintiffs opposition due on January 17, 2017.

ECF No. 109. In his affidavit, Plaintiff swears that he filed a second motion for extension of time

on January 17, 2017, requesting additional time in which to file his opposition to the partial

motion for summary judgment. In support of this claim, Plaintiff has submitted a copy of the

motion for extension of time, dated January 17, 2017, in which he explains that he needs more

time to "finish his document" "due to the few holidays that have occurred during December and

January and prison lockdowns [during which] the prison's law library has been close quite

often." ECF No. 118-1, page 3 (emphasis added). Additionally, Plaintiff submitted a Cash Slip

for postage to the undersigned dated January 17, 2017, which further bolsters his contention that

he attempted to mail a motion for extension of time.

       However, the docket reflects that the Court did not receive the second request for

extension of time. Plaintiff argues that because he followed proper procedures for filing the

second request for extension of time, he believed the motion was properly filed and based on his

past experience, he believed the motion would be granted. Then, "as a result," Plaintiff "waited

until hearing from the Court before filing a response to Defendants' motion for summary

judgment." ECF No. 118-1, 16. Plaintiff would have this Court believe that because he did not

hear back from the Court with an answer on his second request for extension of time, he did not

file his opposition brief. Despite Plaintiffs prior experience with this Court's quick resolution of



                                                 4
motions for extension of time, Plaintiff did nothing from January until mid-May. It is a plaintiffs

responsibility to prosecute his own case and here, Plaintiff should have inquired as to the status

of his second motion for extension of time. He could have done so by a letter to the Clerk of

Courts or to the undersigned, by a request for a copy of the docket sheet, or by way of another

motion. Furthermore, Plaintiff could have filed his opposition at any point during those four

months before the Opinion and Order were issued on May 12, 2017. Plaintiffs inaction during

this time period is especially glaring when viewed against the entire docket as Plaintiff actively

participated in this case as a pro se litigant.

        So, now after the prose Plaintiff sat on his rights for months, counsel for Plaintiff

requests that this Court excuse Plaintiffs failure to file an opposition brief and to reconsider the

motion for summary judgment with Plaintiffs arguments in opposition, along with a Response t

the Concise Statement of Material Facts. Plaintiff has not carried his heavy burden to justify

reconsideration of this Court's prior decision. United States v. Kubini, 2018 WL 4282852, at *9

(W.D. Pa. 2018) (internal citation omitted) ("Manifest injustice is a high burden for any party to

meet. [ ... ] in applying such a demanding standard, courts have consistently used a scrntinizing

hand."). To be clear, whether or not Plaintiff attempted to file the second request for additional

time is not the focus of this Court. Instead, it is Plaintiffs inaction during this time that fails to

meet the standard of manifest injustice. See Coulter v. Unknown Probation Officer, 2013 WL

3863938, at *2 (M.D. Pa. 2013) citing McDowell Oil Serv. Inc. v. Interstate Fire & Cas. Co., 817

F.Supp. 538, 541 (M.D. Pa. 1993) ("[R]econsideration motions may not be used to raise new

arguments or present evidence that could have been raised prior to the entry of judgment.");

Kubini, 2018 WL 4282852, at *9, quoting Rose v. Alternative Ins. Works, LLC, 2007 WL




                                                    5
2533894, at * 1 (D.N.J. 2007) (manifest injustice "generally ... means that the court overlooked

some dispositive fact or legal matter that was presented to it.").

        Nevertheless, even apart from Plaintiffs inaction and request to be excused therefrom,

his present arguments in support of reviving his state tort claims of negligence and assault and

battery bear no fruit.

        In regard to the negligence claim based on the loss of photo albums (which was

previously deemed unexhausted), Plaintiff argues that because the Department of Corrections

resolved the merits of the grievance, the state waived the defense of untimeliness. However, the

record reflects that Plaintiffs pursuit of relief at Grievance 466778 was untimely at each of the

three levels of review. In other words, Plaintiff filed his initial grievance in an untimely manner

and Plaintiff filed both of his two appeals beyond the time period in which the DC-ADM

requires the appeal to be made. Each of Plaintiffs filings was untimely in its own regard. 3 While

the Department of Corrections denied the initial untimely grievance and the first untimely appeal

on their merits despite their untimeliness, it dismissed the final appeal (which was also itself

untimely) because it was untimely and because it failed to have the correct supporting

documentation. Because Plaintiff did not properly exhaust his administrative remedies, there is

no basis for the revival of this claim.




3
  Under DC-ADM 804, a prisoner must submit an initial grievance within fifteen days of the
incident. The incident at issue here happened on April 9, 2015 and Plaintiff filed his grievance o
June 27 th . An imnate must submit a written appeal to intermediate review within ten working
days of the decision on the initial grievance; Plaintiff filed his untimely appeal on August 15t11,
despite receiving the denial of his initial grievance on July 25 th • An inmate's final appeal must
be submitted to the Secretary's Office of Inmate Grievances and Appeals ("SOIGA"), within
fifteen working days of the denial of the intermediate appeal. Plaintiff filed his untimely appeal
on September 24 11', despite receiving the denial of the intermediate appeal on August 29 th • See
ECFNo.105-s,,, ll-16.

                                                  6
       In regard to the assault and battery claim, Plaintiff argues that such a claim is not barred

by the sovereign immunity generally attached to Fox and Morendo as Department of

Corrections' employees because they acted outside the scope of their employment. However, the

affidavits of inmates Willie Travis and Christopher Brown (attached to the prose amended

complaint) demonstrate that the April 9th incident began when Fox and Morendo attempted to

break up a fight on a crowded walkway. ECF No. 12, pages 20, 25. As such, Fox and Morendo

are entitled to the protections of sovereign immunity as they were acting within the scope of thei

employment in attempting to defuse a potentially volatile situation. See Ortiz v. Baird, 2013 WL

1290555, at *9 (W.D. Pa. 2013) ("It cannot be disputed that it is the responsibility of prison

guards to maintain order and discipline as well as the safety and security of the guards, inmates,

and the facility as a whole.").

       Finally, Plaintiff contends that there are three claims that remain in this case as

Defendants have not yet addressed them by way of any dispositive motion: l) a retaliation claim

against Fox and Morendo based on the April 9, 2013 incident; 2) a state law conspiracy claim;

and 3) a Fourteenth Amendment equal protection claim. ECF No. 122, page 3. 4 The viability of


4
 Plaintiff cites to the following allegations from the amended complaint as supporting each of
these claims.
            Retaliation and state conspiracy claims
                 "Fox and Morendo agreed to assault Plaintiff in retaliation for filing a lawsuit
                 against other Department of Corrections employees at SCI Somerset which
                 constitutes the state law claim of conspiracy under the law of Pennsylvania." [,
                 96]; and "The actions of Defendants Fox and Morendo assaulting Plaintiff for
                 filing a lawsuit on other Department of Corrections employees at SCI Somerset,
                 constitutes retaliation for using the court system in violation of the First
                 Amendment of the United States Constitution.", 98.
            Equal protection claim
                 "Plaintiff being served nutritionally inadequate meals while housed in the
                 psychological observation cell that were smaller portions than the regular RHU
                 meal trays constituted cruel and unusual punishment in violation of the Eighth
                 Amendment and the Equal Protection Clause under the Fourteenth Amendment o
                 the United States Constitution.", 101.

                                                 7
these potential claims will be discussed at the upcoming status conference which will be set by

separate order.



       An appropriate Order follows.




                                                8
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LAMAR BROWN,                                      )
    Plaintiff                                     )
                                                  )       C.A.N o. 14-109ERIE
vs.                                               )
                                                  )
FOX, et al,                                       )       District Judge Baxter
      Defendants.                                 )


                                         ORDER


       AND NOW, this 7th day of January, 2018;

       IT IS HEREBY ORDERED that Plaintiffs motion for reconsideration [ECF No. 118] is

DENIED.

       IT IS FURTHER ORDERED that Plaintiffs motion for status conference [ECF No. 125]

is GRANTED. A status conference will be set by separate Order of this Court.




                                                      /s/ Susan Paradise Baxter
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge
